Citation Nr: 1012530	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-43 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable rating for thoracolumbar 
back strain.

2.  Entitlement to a rating higher than 30 percent for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
2005 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is 
from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for a 
chronic adjustment disorder and assigned an initial 30 
percent rating.  This appeal is also from a September 2008 
rating decision, which granted service connection for 
thorocolumbar back strain, bilateral varicoceles, a right 
hydrocele, allergic rhinitis, and sinusitis and assigned 
initial noncompensable ratings.  The Veteran also appealed 
the assignment of a 10 percent rating for multiple 
noncompensable disabilities in the September 2008 decision.

In a January 2010 letter, the Veteran expressed an intent to 
withdraw his claims for compensable ratings for bilateral 
varicocele, right hydrocele, allergic rhinitis, and 
sinusitis and the assignment of a 10 percent rating for 
multiple noncompensable disabilities.  Therefore, those 
claims are no longer before the Board on appeal.

In the January 2010 letter, the Veteran also requested a 
hearing at the local VA office before a member of the Board, 
which is commonly referred to as a Travel Board hearing.  
The Veteran has not been scheduled for a Travel Board 
hearing and has not expressed an intent to withdraw his 
request.  Under these circumstances, to accord the Veteran 
due process, the case must be remanded for a Travel Board 
hearing. 38 C.F.R. § 3.103(c) (2009).  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In a January 2010 letter, the Veteran withdrew all claims 
except his claim for a higher initial rating for 
thorocolumbar back strain.  It is unclear whether the 
Veteran intended to go forward with his appeal as to a 
higher initial rating for a chronic adjustment disorder.  As 
his letter did not specifically address this claim, the 
Board will consider the appeal to remain pending.  The 
Veteran also requested a Travel Board hearing on the issue 
of his rating for thorocolumbar back strain.  As no hearing 
has been held, the Veteran's claim must be remanded for a 
Travel Board hearing.  38 C.F.R. § 3.103(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran 
for a Travel Board hearing with respect 
to his remaining claims in this case.  
If the Veteran no longer desires a 
Travel Board hearing in this matter, he 
must notify the RO promptly. See 38 
C.F.R. § 20.702 (e)(2009).

2.  Thereafter, if any issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the Veteran. After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

